NO. 07-06-0255-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 19, 2006
______________________________

FRANCISCO PERALTA,


			Appellant


v.

THE STATE OF TEXAS, 


			Appellee


 _________________________________

FROM THE 242nd DISTRICT COURT OF CASTRO COUNTY;

NO. B2696-0008; HON. ED SELF, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Francisco Peralta appeals his conviction for aggravated assault.  On October 6,
2006, appellant's retained counsel filed a motion to withdraw, claiming appellant failed to
meet his obligations pursuant to the terms of an employment agreement and failed to
provide the requested expenses to pay for the clerk's and reporter's records.  So too has
appellant allegedly failed to make payment for a supplemental reporter's record and
without this record, counsel posits that he is unable to prepare a brief.
	Accordingly, we abate this appeal and remand the cause to the 242nd District Court
of Castro County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
	1.  	whether appellant desires to prosecute the appeal; and,

	2.  	whether appellant is indigent and entitled to appointed counsel and a
free record on appeal.  

	The trial court shall cause the hearing to be transcribed.  Should the trial court find
that appellant desires to pursue the appeal, is indigent, and entitled to appointed counsel,
we further direct it to either appoint appellant's existing counsel to represent appellant or
new counsel to assist in the prosecution of the appeal.  The name, address, phone
number, telefax number, and state bar number of the counsel, if any, who will represent
appellant on appeal must also be included in the court's findings of fact and conclusions
of law.  So too shall it 1) execute findings of fact and conclusions of law addressing the
foregoing issues, 2) cause to be developed a supplemental clerk's record containing its
findings of fact and conclusions of law and all orders it may issue as a result of its hearing
in this matter, and 3) cause to be developed a reporter's record transcribing the evidence
and arguments presented at the aforementioned hearing.  Additionally, the district court
shall then file the supplemental record and reporter's record transcribing the hearing with
the clerk of this court on or before November 20, 2006.  Should further time be needed by
the trial court to perform these tasks, then same must be requested before November 20,
2006.
	It is so ordered.
							Per Curiam
Do not publish.

d the trial court to grant the State's motion.  Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1979).  Finally, the punishment levied was within the
range provided by statute.  
	Accordingly, we grant counsel's motion to withdraw and affirm the judgments of the
trial court.

							Brian Quinn 
						          Chief Justice


Do not publish.